Morton, C. J.
This complaint, under the Pub. Sts. c. 100, § IT, charges that the defendant, on June-12,1886, brought into Worcester spirituous and intoxicating liquors, he having reasonable cause to believe that such liquors were intended to be sold in violation of law. The evidence showed that the defendant brought into Worcester from Millbury various packages of liquors, some of which were consigned to one Dolan. It was necessary for the government to show that the consignee intended to sell the liquors in violation of law. For this purpose the evidence of the assistant marshal, as to his search of Dolan’s place on June 9, 1886, three days before the day on which the offence was alleged to have been committed by the defendant, as to what he found there, and as to Dolan’s acts and conduct, was competent. It tended to prove that Dolan kept a place for the sale of liquor, and that he intended to sell the liquor which the defendant was carrying to him. Commonwealth v. Locke, 114 Mass. 288. Commonwealth v. Intoxicating Liquors, 107 Mass. 386. Commonwealth v. McLaughlin, 108 Mass. 477. Commonwealth v. Kenney, 115 Mass. 149.
It was competent for the government to show that, on June 12, 1886, Dolan was generally known and reputed to be a dealer in intoxicating liquors at his place. It had some tendency to prove that the defendant, whose employment was carrying and *101delivering liquor from a wholesale establishment in Millbury to various persons in Worcester, had reasonable cause to believe that the liquors he was carrying to Dolan were intended for sale in violation of law. It was not used to show that Dolan intended to sell in violation of law, but the court carefully confined it to the issue whether the defendant had reasonable cause of belief that it was intended for illegal sale. Upon this issue it was admissible. Sweetser v. Bates, 117 Mass. 466, and cases, cited.
J. Hopkins, for the defendant.
A. J. Waterman, Attorney General, for the Commonwealth.

Exceptions overruled.